DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claim 23 has been cancelled. Claims 1, 3, 4, 6-13, and 15-22 are currently pending with claims 7-9 and 19 withdrawn from consideration.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 11/05/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KIM et al. (Hereafter, “Kim”) [US 2017/0293198 A1] in view of Kojima et al. (Hereafter, “Kojima”) [US 2007/0216773 A1] in further view of Kunick et al. (Hereafter, “Kunick”) [US 2019/0158749 A1] [Provisional No. 62/469,203, filed on Mar. 9, 2017] in even further view of Murata et al. (Hereafter, “Murata”) [US 2006/0171696 A1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Hereafter, “Kim”) [US 2017/0293198 A1] in view of Kojima et al. (Hereafter, “Kojima”) [US 2007/0216773 A1] in further view of Kunick et al. (Hereafter, “Kunick”) [US 2019/0158749 A1] [Provisional No. 62/469,203, filed on Mar. 9, 2017] in even further view of Murata et al. (Hereafter, “Murata”) [US 2006/0171696 A1].
In regards to claim 1, Kim discloses an imaging system for a vehicle ([Abstract] A driver assistance apparatus includes a camera provided in a vehicle and configured to acquire an image; and a processor configured to process the image.) comprising: a ([Fig. 3-5 and 0150] The vehicle camera 200a may include at least one lens 211, an image sensor 214, the variable lens 300, and at least one processor 470.); a variable focus lens positioned in proximity to a front of the image sensor ([Fig. 5] the variable lens 300 is located in front of the image sensor 214), the variable focus lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged ([0160] The variable lens 300 may be configured to be controlled to alter light to be introduced into the image sensor 214. For example, the variable lens 300 may change the light to be introduced into the image sensor 214 so as to change the focal distance of the camera 200a. [0161] In some implementations, the variable lens 300 may include liquid crystals.  The variable lens 300 may change the light that is to be introduced into the image sensor 214 based on the arrangement of liquid crystals. For example, the variable lens 300 may change the path of light to be introduced into the image sensor 214, thereby changing the focal distance of the camera 200a.); and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor ([0159] The image sensor 214 may be located at the rear of the at least one lens 211 so as to acquire an image based on light introduced through the at least one lens 211. For example, the image sensor 214 may be oriented perpendicular to the ground surface at a position spaced apart from the at least one lens 211 by a prescribed distance. [0160] The variable lens 300 may be configured to be controlled to alter light to be introduced into the image sensor 214. For example, the variable lens 300 may change the light to be introduced into the image sensor 214 so as to change the focal distance of the camera 200a. [0161] In some implementations, the variable lens 300 may include liquid crystals. The variable lens 300 may change the light that is to be introduced into the image sensor 214 based on the arrangement of liquid crystals. For example, the variable lens 300 may change the path of light to be introduced into the image sensor 214, thereby changing the focal distance of the camera 200a. [0224] The image sensor 214 may be located at the rear of the variable lens 300. [0225] The variable lens 300 may be located at the front of the image sensor 214. [0226] The variable lens 300 may include a liquid crystal layer. The variable lens 300 may change the light to be introduced to the image sensor 214 based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor 470. [0227] For example, the variable lens 300 may refract the light to be introduced to the image sensor 214. In this case, the variable lens 300 may change the focal distance. The variable lens may perform various lens functions under the control of the processor 470. [0228] For example, the variable lens 300 may include a wetting lens, a Graded Refractive Index (GRIN) lens or a Fresnel lens. [0229] The wetting lens may change the introduced light by varying a polar material using the potential difference of the electricity applied to the lens.); and a controller coupled to the variable focus lens and configured to select a field of view of the image sensor by selecting the electrical stimulus to be applied to the variable focus lens [0160-0161, 0224-0229, and Fig. 3-5], 
Kim fails to explicitly disclose a high definition image sensor; wherein the variable focus lens is an electrowetting lens, and wherein the output from the image sensor is an analog format.
Kojima discloses a high definition image sensor ([0094 and 0122] high-definition images produced by digital camera using a variable focus type lens).
([0036] FIG. 4 is a schematic cross-sectional view of some embodiments of variable focus lens 134. In the embodiments shown in FIG. 4, variable focus lens 134 is a liquid lens. For example, variable focus lens 134 comprises a lens body 135 and a cavity 137 formed in the lens body. A first liquid 138 and a second liquid 139 are disposed within cavity 137. In some embodiments, first liquid 138 is a polar liquid or a conducting liquid. Additionally, or alternatively, second liquid 139 is a non-polar liquid or an insulating liquid. In some embodiments, first liquid 138 and second liquid 139 are substantially immiscible with each other and have different refractive indices such that an interface 140 between the first liquid and the second liquid forms a lens.  Interface 140 can be adjusted via electrowetting. For example, a voltage can be applied between first liquid 138 and a surface of cavity 137 (e.g., an electrode positioned near the surface of the cavity and insulated from the first liquid) to increase or decrease the wettability of the surface of the cavity with respect to the first liquid and change the shape of interface 140. In some embodiments, adjusting interface 140 changes the shape of the interface, which changes the focal length or focus of variable focus lens 134. For example, such a change of focal length can enable variable focus lens 134 to perform an autofocus function as described herein.).
	Murata discloses an imaging system ([Abstract] an imaging optical system for forming an optical image of an object) ([Abstract] an image sensor for generating an electrical image signal obtained by converting the optical image) ([Fig. 1 and 0028] the liquid lens 2 is arranged in an optical path in front of the image sensor 5), the variable focus lens operable to: focus onto the image sensor, light received from one of a plurality of possible fields of view of a scene to be imaged; and change at least one optical characteristic in response to an electrical stimulus so as to change the one of the plurality of possible fields of view received at the image sensor; and a controller coupled to the variable focus lens and configured to select a field of view of the image sensor by selecting the electrical stimulus to be applied to the variable focus lens ([0037] Next, a relationship between the focal length and an angle of view of the liquid lens 2 will be described using FIG. 3A and FIG. 3B. The area of the object whose image is taken is changed with the focal length of the liquid lens 2. As described above, the liquid lens 2 can adjust the area of the object whose image is taken by controlling the voltage applied by the driving voltage control section 16 to thereby changing the focal length thereof. In FIG. 3A and FIG. 3B, as for the partial image of the object included in the region All, the optical image is formed on the image sensor 5 by the unit All shown in FIG. 2. [0038] When the voltage is applied to the liquid lens 2, since the focal length of the electrically insulating liquid 6 which has the lens function is reduced, as shown in FIG. 3A, it is possible to take a wide angle image in which the area of the object whose image is taken is wide. Meanwhile, when the voltage applied to the liquid lens 2 is reduced, since the focal length of the electrically insulating liquid 6 is increased, as shown in FIG. 3B, it is possible to take a telescopic image in which the area of the object whose image is taken is narrow. As a result, by applying the voltage to the liquid lens 2 according to a desired focal length, the area of the object whose image is taken can be varied, allowing a configuration with fewer mechanically movable parts.), ([0031] The image sensor 5 is a CCD (Charge Coupled Device), and converts the optical image formed by the image forming lens into an electrical signal. Hence, a light beam entering into one image forming lens forms an image in one imaging area, and is converted into an electrical analog signal. It should be noted that a CMOS (Complementary Metal-Oxide Semiconductor) might be used as the image sensor 5. [0034] The respective images formed on the image sensor 5, after being converted into the electrical analog signals by the CCD, are outputted to the signal processing section 25.).
It would have been obvious to modify the teachings of Kim with the teachings of Kojima. The motivation behind this modification would have been to improve the features of the images. It would have been obvious to modify the teachings of Kim with the explicit teachings of electrowetting with the variable focus lens as taught by Kunick. The motivation behind this modification would have been to allow the system to perform an autofocus function due to the electrowetting allowing the changing of the focal length or focus of the variable focus lens. It would have been obvious to modify the teachings of Kim the known output of analog signals from an image sensor that includes a liquid lens in the imaging optical system as taught by Murata. The motivation behind this modification would have been to allow the system to create electrical analog signals output from the image sensor for the imaging optical system in order to provide an imaging apparatus with high convenience [See Murata].

In regards to claim 3, the limitations of claim 1 have been addressed. Kim discloses wherein the image sensor is mounted in the vehicle so as to have a forward field of view ([0084] In the drawings, although the vehicle camera 200 used in the driver assistance apparatus 400 is illustrated as being mounted on a front windshield 10 in order to capture an image of the view to the front of the vehicle 100, the vehicle camera 200 may capture an image of any direction including the front side, the rear side, the right side and the left side of the vehicle 100. Accordingly, the vehicle camera 200 may be located at an appropriate position outside or inside the vehicle 100.).

In regards to claim 10, the limitations of claim 1 have been addressed. Kim discloses wherein the controller varies the electrical stimulus to be applied to the variable focus lens to thereby cause the field of view to be shifted ([0291] The first electrodes 1212 may be formed on the first base substrate 1211. The first electrodes 1212 are spaced apart from one another by a prescribed distance. A voltage may be applied to the first electrodes 1212 under the control of the processor 470. For example, different levels of voltage may be respectively applied to each of the first electrodes 1212 under the control of the processor 470. [0314] As illustrated in the example of FIG. 14B, the processor 470 may control the first drive unit 1310 so that a constant level of voltage 1430 is applied to the first electrodes 1212a to 1212i. [0316] In this case, the variable lens 300 may have a reduced FOV and an increased focal distance, thus functioning as a telephoto lens. In this case, the variable lens 300 may be used to detect, and track an object located a long distance away from the vehicle 100. [0317] As exemplarily illustrated in FIG. 14C, the processor 470 may control the first drive unit 1310 so that different levels of voltage 1450 are applied to the first electrodes 1212a to 1212i. For example, the processor 470 may control the first drive unit 1310 such that a higher level of voltage is applied to center electrodes 1212e and 1212f among the first electrodes 1212a to 1212i than that applied to outer peripheral electrodes 1212a and 1212j. [0319] In this case, the variable lens 300 may have an increased FOV and a reduced focal distance, thus functioning as a wide-angle lens. In this case, the variable lens 300 may be used to detect and track an object located a short distance away from the vehicle 100. In this case, the processor 470 may control the first drive unit 1310 so that the levels of voltage applied to the electrodes are symmetrical on the left side and the right side about the center electrodes 1212e and 1212f. [0320] In some implementations, the processor 470 may change the FOV or the focal distance by controlling the levels of voltage of the first electrodes 1212a to 1212i. [0321] In some implementations, the processor 470 may control the first drive unit 1310 so that the levels of voltage applied to the electrodes are symmetrical on the left side and the right side about the center electrodes 1212e and 1212f. In this case, the processor 470 may change the focal point of the variable lens 300 based on a Point of Interest (POI).).

In regards to claim 11, the limitations of claim 1 have been addressed. Kim discloses wherein the controller varies the electrical stimulus to be applied to the variable focus lens to thereby cause the field of view to be narrowed or widened ([0302] FIG. 13 illustrates the first electrodes 1212a to 1212i arranged so as to extend in the up-down direction. [0303] When the first electrodes 1212a to 1212i are arranged so as to extend in the up-down direction as described above, the Field Of View (FOV) in the left-right direction may be widened. [0304] As the number of first electrodes 1212a to 1212i is increased, the FOV in the left-right direction may be gradually widened. [0305] The variable lens 300 may further include a drive unit. The drive unit may apply a voltage to the respective first electrodes 1212a to 1212i or the second electrode 1222. The drive unit is electrically connected to the processor 470. The drive unit may be connected to the processor 470 via an FPCB or a cable. [0306] In some implementations, a plurality of drive units may be provided. For example, the drive units may include a first drive unit 1310 and a second drive unit. [0307] The first drive unit 1310 may include an Integrated Circuit (IC). The first drive unit 1310 may apply a voltage to the first electrodes 1212a to 1212i upon receiving a signal from the processor 470. The first drive unit 1310 may apply a constant level of voltage to the first electrodes 1212a to 1212i. Alternatively, the first drive unit 1310 may apply different levels of voltage to each of the first electrodes 1212a to 1212i. [0308] The second drive unit may include an IC. The second drive unit may apply a voltage to the second electrode 1222 upon receiving a signal from the processor 470. The second drive unit may apply a constant level of voltage to the second electrode 1222. [0309] The first substrate 1210 may include a heating element, such as hot wire 1310'. The hot wire 1310' may be disposed on the first base substrate 1211. For example, the hot wire 1310' may be disposed along the rim of the first base substrate 1211. With this arrangement of the hot wire 1310', the field of vision of the vehicle camera 200 may be achieved without blocking the field of vision due to the hot wire 1310'.).

In regards to claim 12, the limitations of claim 1 have been addressed. Kim discloses wherein the electrical stimulus is at least one of an applied voltage ([0226] The variable lens 300 may include a liquid crystal layer. The variable lens 300 may change the light to be introduced to the image sensor 214 based on the arrangement of liquid crystal molecules included in the liquid crystal layer, which depends on the voltage applied thereto, under the control of the processor 470.) and an electrical field gradient.

In regards to claim 13, the limitations of claim 1 have been addressed. Kim discloses wherein images captured by the image sensor are analyzed by the controller and wherein the controller provides the analysis for use in at least one of: headlamp control, autonomous vehicle control, lane departure warning, lane keeping assist, adaptive cruise control, forward collision warning, rear collision warning, pedestrian detection, traffic sign recognition, object detection, parking assist, and blind spot detection ([0538] Referring to FIG. 28, the processor 470 may receive an image captured via the vehicle camera 200 (S2810). Here, the image may be an image captured via a mono camera or an image captured via a stereo camera. [0539] The processor 470 may detect an object based on the received image (S2820). The processor 470 may perform object detection, such as lane detection, vehicle detection, pedestrian detection, bright-spot detection, traffic sign recognition, or road surface detection. [0540] For example, another vehicle may be a preceding vehicle, a following vehicle, a vehicle being driven in the neighboring lane, a vehicle that has been involved in an accident, or an ACC follow-up vehicle.).

Claim 15 is substantially the same as claim 1 and is thus rejected for reasons similar to those in rejecting claim 1. 

Claim 16 is substantially the same as claim 10 and is thus rejected for reasons similar to those in rejecting claim 10. 

Claim 17 is substantially the same as claim 11 and is thus rejected for reasons similar to those in rejecting claim 11. 

Claim 18 is substantially the same as claim 12 and is thus rejected for reasons similar to those in rejecting claim 12. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima in further view of Kunick in even further view of Murata in even further view of Stam et al. (Hereafter, “Stam”) [US 2004/0021853 A1].
In regards to claim 4, the limitations of claim 3 have been addressed. Kim fails to explicitly disclose wherein images captured by the image sensor are analyzed by the controller and wherein the controller generates control signals configured for use in controlling exterior lights of the vehicle.
Stam discloses wherein images captured by the image sensor are analyzed by the controller and wherein the controller generates control signals configured for use in controlling exterior lights of the vehicle ([0165] Recognizing the desire to obtain images of the associated scene at various focal points, and ignoring economics, multiple spatially separated optical systems with infinitely variable lens systems, large pixel arrays with small individual pixel size, and R/G/B filter material as in FIG. 11a would be integrated with a processor with infinite speed and memory. It should be appreciated that optical systems in accordance with the present invention will evolve with improvements and reduced cost in these related components. A single sensor, a one dimensional array of sensors or a two dimensional array of sensors may be utilized to facilitate automatic vehicle exterior light control in accordance with the present invention.).
It would have been obvious to modify the teachings of Loong with the teachings of Stam in order to facilitate automatic vehicle exterior light control.

In regards to claim 6, the limitations of claim 4 have been addressed. Kim discloses wherein the controller varies the electrical stimulus to be applied to the variable focus lens to thereby cause the field of view to be shifted to correspond to an upcoming turn in a road on which the vehicle is traveling ([0490-0491 and 0494-0495], [0516] The processor 470 may change the focal distance of the variable lens 300 based on predetermined path information. [0518] The processor 470 may change the focal distance of the variable lens 300 based on the high-speed driving path, the low-speed driving path, the right-turn path or the left-turn path. [0519] As exemplarily illustrated in FIG. 25, when the predetermined path information includes information regarding left-turn path 2505 or right-turn path and the vehicle 100 drives along the left-turn path 2505 or right-turn path, the processor 470 may reduce the focal distance of the variable lens 300. [0524] Alternatively, when the vehicle 100 enters a curve section based on predetermined path information, the processor 470 may reduce the focal distance of the variable lens 300 compared to in the case of straight section driving. [0525] As described above, changing the focal distance of the variable lens 300 based on predetermined path information may provide the driver or the vehicle with information suitable for responding to the situation, thereby preventing an accident.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima in further view of Kunick in even further view of Murata in even further view of CHOI et al. (Hereafter, “Choi”) [US 2014/0132724 A1].
In regards to claim 20, the limitations of claim 15 have been addressed. Kim fails to explicitly disclose wherein the controller selects two different electrical stimuli so as to alternate the field of view of the image sensor back and forth to obtain a first image ([0480] Referring to FIG. 21, the processor 470 may change the focal distance of the variable lens 300 to take the first state VLFL. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the left side based on the direction of travel of the vehicle at the first distance ahead of the vehicle. [0481] The processor 470 may acquire a first image IM1 when the focal distance of the variable lens 300 is in the first state VLFL. [0482] The processor 470 may change the focal distance of the variable lens 300 to take the second state VLFR. For example, the processor 470 may change the focal distance of the variable lens 300 so as to focus on the area to the right side, based on the direction of travel of the vehicle, at the first distance ahead of the vehicle. [0483] The processor 470 may acquire a second image IM2 when the focal distance of the variable lens 300 is in the second state VLFR. [0484] The processor 470 may acquire the first image IM1 and the second image IM2 within a very short time. For example, the processor 470 may acquire the first image IM1 and the second image IM2 at about the same time. [0485] The processor 470 may produce a stereo image SIM based on the first image IM1 and the second image IM2. The processor 470 may perform disparity calculation based on the stereo image SIM. The processor 470 may detect the distance to the object based on disparity calculation.).
Choi discloses wherein the controller selects two different electrical stimuli ([0020] an electrowetting lens array having an electrically adjustable variable focal distance) so as to alternate the field of view of the image sensor back and forth to obtain a first image stream with a first field of view and a second image stream with a second field of view ([0021] The electrowetting lens array may be configured to sequentially change the focal distance and form an image of an object on the image pickup device. The image pickup device may be configured to capture a plurality of images of different depths of the object at different focal distances.).
It would have been obvious to modify the teachings of Kim with the electrowetting lens array to sequentially change the focal distance to capture a plurality of images of different depths of the object at different focal distances as taught by Choi. The motivation behind this modification would have been for the increasing depth perception by using an electrowetting lens array and a 3D image pickup apparatus [See Choi, 0009].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima in further view of Kunick in even further view of Murata in even further view of Choi in even further view of BASSI et al. (Hereafter, “Bassi”) [US 2016/0368417 A1].
In regards to claim 21, the limitations of claim 20 have been addressed. Kim fails to explicitly disclose wherein the controller supplies the first image stream to a first display and supplies the second image stream to a second display.
Bassi discloses wherein the controller supplies the first image stream to a first display and supplies the second image stream to a second display ([0050-0052] the multiple input feeds can be displayed on the multiple displays).
It would have been obvious to modify the teachings of Kim with use of multiple displays for displaying the multiple video feeds as taught by Bassi. The motivation behind this modification would have been to improve the safety of the driver and passengers by enhancing the views of the driver [See Bassi, 0048 and 0057].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kojima in further view of Kunick in even further view of Murata in even further view of Choi in even further view of EDELSTEIN (Hereafter, “Edelstein”) [US 2018/0005529 A1].
In regards to claim 22, the limitations of claim 20 have been addressed. Kim fails to explicitly disclose wherein the controller supplies the first image stream and the second stream to a first display to be displayed simultaneously in different display areas of the first display.
Choi discloses wherein the controller supplies the first image stream and the second stream to a first display to be displayed simultaneously in different display areas of the first display ([0012] The display panel sequentially may be configured to display at least two images having different depths. The electrowetting lens array may be configured to sequentially project the at least two images at at least two different focal distances corresponding to the depths of the at least two images.).
Edelstein discloses wherein the controller supplies the first image stream and the second stream to a first display to be displayed simultaneously in different display areas of the first display ([0032] FIG. 2 is a sample screen shot of a monitor [28] displaying simultaneously side by side images captured by two cameras installed on each side of the vehicle. As can be seen in the illustrated shot, monitor [28] displays an image which is a combination of an image [22] captured by camera [12] and an image [24] captured by camera [14] (as shown, for example, in FIGS. 1A-1C). Preferably, as seen in the illustrated embodiment, each camera image includes both the side of the vehicle on which it is mounted on, as well as of a view alongside the vehicle, for example, the edge of the lane on the side of the vehicle, and any vehicles or other objects in the adjacent lane and along the shoulder. [0033] FIG. 3 illustrates a built-in monitor [38] displaying the images of the cameras, according to some embodiments of the invention. Monitor [38] shows two images [32, 34] from the two cameras [12, 14] shown in FIGS. 1A-1C.).
It would have been obvious to modify the teachings of Loong with the electrowetting lens array to sequentially change the focal distance to capture a plurality of images of different depths of the object at different focal distances as taught by Choi. The motivation behind this modification would have been for the increasing depth perception by using an electrowetting lens array and a 3D image pickup apparatus [See Choi, 0009]. It would have been obvious to modify the teachings of Loong with the simultaneous display of the images side by side on the display as taught by Edelstein. The motivation behind this modification would have been to 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482